Cardona, P. J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits ruse he voluntarily left his employment without good cause.
*874The Unemployment Insurance Appeal Board found that claimant, a carpenter for the New York City Department of Transportation, was laid off for budgetary reasons shortly after declining a transfer to a different agency. Claimant had previously been informed that his job had been targeted for layoff. The transfer involved no reduction in salary although there was an extension of claimant’s probationary period. The Board rejected claimant’s contentions that the extension of probation was a material change in the condition of his employment so as to justify his refusing the transfer or that claimant was not given a specific date as to when his job would end.
Under the circumstances and given the record before us, there is substantial evidence to support the Board’s conclusion that claimant chose to be laid off instead of taking the transfer and, therefore, voluntarily left his job without good cause (cf., Matter of Bus [Bethlehem Steel Corp.—Catherwood], 37 AD2d 98, affd on opn below 32 NY2d 955). Claimant’s contentions primarily raise questions of fact and credibility which were for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). We have considered claimant’s remaining arguments and have rejected them as lacking in merit.
Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.